UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7204



JEFFREY BOZEMAN,

                                              Plaintiff - Appellant,

          versus

G. E. SLEMP; MAJOR BUNCH; T. J. GILLESPIE;
S. K. YOUNG; T. C. BULLOCK; J. D. NETHERLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-613-R)


Submitted:   November 21, 1996            Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey Bozeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint for

failure to state a claim upon which relief can be granted as pro-

vided in 28 U.S.C. § 1915A(b)(1) (1994), amended by Prison Litiga-
tion Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and agree

that the complaint fails to state a claim upon which relief may be

granted. Accordingly, we dismiss the appeal on the reasoning of the
district court. Bozeman v. Slemp, No. CA-96-613-R (W.D. Va. July
29, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2